


Exhibit 10.4

 

FIFTH AMENDMENT

TO

OPERATING AGREEMENT

OF

DETROIT ENTERTAINMENT, L.L.C.,

a Michigan limited liability company

 

                THIS FIFTH AMENDMENT TO OPERATING AGREMENT (“Fifth Amendment”)
is made and entered into as of October 31, 2003, by and between Circus Circus
Michigan, Inc., a Michigan corporation (“Circus”) and Atwater Casino Group,
L.L.C., a Michigan limited liability company (“ACG”) with reference to the
following:

 

                A.            Circus and ACG are parties to an Operating
Agreement of Detroit Entertainment, L.L.C. dated as of October 7, 1997, as
amended (“Operating Agreement”) in connection with the formation, governance and
operation of Detroit Entertainment, L.L.C., a Michigan limited liability company
(the “Company”).

 

                B.            The parties desire to amend the Operating
Agreement of the Company to reflect changes agreed to by the parties regarding
the Temporary Casino, permanent casino, and the construction and costs thereof,
and distributions to Members.

 

                NOW, THEREFORE, for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

                1.             Project Cost.  Consistent with the Revised
Development Agreement dated as of August 2, 2002 (“Revised Development
Agreement”), the Temporary Casino located at 2901 Grand River Avenue, in
Detroit, Michigan, shall be expanded into the permanent hotel/casino and related
facilities referred to as the Project in the Operating Agreement.  The parties
acknowledge that as of October 31, 2003, the Project Cost shall be deemed to be
$339,191,803.67.  The Members shall review the Project Cost on July 31 and
January 31 of each year until the Completion of Construction of the Project.  As
provided in Section 4.04(a), Circus shall contribute to the capital of the
Company an amount equal to twenty percent (20%) of the Project Cost, as
determined each July 31 and January 31, but not to exceed twenty percent (20%)
of the first Seven Hundred Million and No/100 Dollars ($700,000,000.00) of
Project Cost.

 

                2.             Project Financing.  Upon resolution of the Lac
Vieux Desert Band of Lac Superior Chippewa Indians v. the City of Detroit, et
al., in United States District Court for the Western District of Michigan, Case
Number 02-1893 and 02-1996 and all related proceedings (“Lac Vieux Case”)
allowing the Company to proceed with completion of the permanent casino Project
and specifically ensuring that the Company may continue to operate its casino
pursuant to the Revised Development Agreement without having to participate in a
casino development

 

 

 

--------------------------------------------------------------------------------


 

 

selection process or its equivalent, Circus shall use its good faith best
efforts to secure financing for eighty percent (80%) of the approved Project
Budget (which budget shall include the Project Cost to date and the amount
required to complete the permanent casino Project, but which Project Budget
shall not exceed $700,000,000.00), as provided in 4.04(b) of the Operating
Agreement.

 

                3.             Management Fees.  A Management Fee will not
commence to accrue or to be paid until Completion of Construction of the
permanent casino Project, as provided in Section 4.05(d) of the Operating
Agreement.

 

                4.             Distributions.

 

                                (a)           Until Completion of Construction
of the permanent casino Project, the Management Committee shall review on a
quarterly basis the cash flow of the Company and, consistent with prudent
business practices, shall determine the amount, if any, of funds available for
designation and distribution as Distributable Cash.

 

                                (b)           In determining Distributable Cash,
the Management Committee shall set aside, as a reserve to be used by the
Company, an amount sufficient to pay, as the same are projected to become due
during the upcoming quarter, (i) principal and interest expense to be paid under
any credit facilities, (ii) capital expenditures, (iii) Revised Development
Agreement/Indemnity Agreement payments to the City of Detroit, (iv) working
capital and similar reserves, (v) sinking fund payments to retire the
approximately $50,000,000.00 in Economic Development Revenue Bonds (Waterfront
Reclamation and Casino Development Project) issued by the Economic Development
Corporation of the City of Detroit due May 2009, and (vi) Tax Distributions as
determined by the Management Committee.

 

                                (c)           Notwithstanding the foregoing, it
is expressly agreed and understood that no distributions will be made (except
Tax Distributions) should the Company face a “reselection” of its current casino
development or otherwise face being subjected to a procedure or extraordinary
event which substantially impairs its ability to continue to operate its casino
pursuant to the Revised Development Agreement.

 

                5.             Defined Terms.  Except as otherwise expressly set
forth herein, any defined term used in this Fifth Amendment shall have the same
meaning set forth in the Operating Agreement.

 

                6.             Entire Amendment.  Except as amended or modified
hereby, the Operating Agreement shall remain unmodified and in full force and
effect.

 

                7.             Counterparts.  This Fifth Amendment may be
executed in counterparts, each of which when executed and delivered by all
parties and named signatories below, shall have the force and effect of the
original, but all such counterparts shall constitute one and the same
instrument.

 

 

 

2

--------------------------------------------------------------------------------


 

 

                IN WITNESS WHEREOF, the undersigned have executed this Fifth
Amendment as of the date first set forth above.

 

Circus Circus Michigan, Inc.

 

Atwater Casino Group, L.L.C.

a Michigan corporation

 

a Michigan limited liability company, Member

 

 

 

/s/ GLENN SCHAEFFER

 

By:

Atwater Entertainment Associates, L.L.C.

 

By: Glenn Schaeffer

 

 

a Michigan limited liability company, Member

 

Its: President

 

 

 

 

 

 

 

/s/ VIVIAN CARPENTER

 

 

 

 

By: Vivian Carpenter

 

 

 

 

Its: Manager

 

 

 

 

 

 

 

 

By:

Z.R.X., L.L.C.,

 

 

 

 

a Michigan limited liability company, Member

 

 

 

 

 

 

 

 

 

By:

Z.L.M. Corporation,

 

 

 

 

 

a Michigan corporation

 

 

 

 

 

 

 

 

 

 

/s/ TOM CELANI

 

 

 

 

 

By: Tom Celani

 

 

 

 

 

Its:  Member

 

 

 

 

 

 

 

 

 

 

 

/s/ MARIAN ILITCH

 

 

 

 

 

By: Marian Ilitch

 

 

 

 

 

Its:  Member

 

 

 

 

 

 

 

 

 

 

 

S-1

--------------------------------------------------------------------------------
